01DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated McMonagle (PG-PUB 2017/0310389)
Considering claim 1, McMonagle discloses a material testing system, comprising: 
-  an actuator 135 configured to control an operator-accessible component of the material testing system (Figure 1; [0025-26]); and 
-  one or more processors configured to: 
-  control the actuator based on at least one of an operator command or a material testing process ([0025-26]); 
-  determine, based on a plurality of inputs, a state of the material testing system from a plurality of predetermined states, the predetermined 
-  when the state of the material testing system is one of the restricted states, enforce a restriction on the actuator (Figure 6; 625, 635); and 
-  in response to completion of an action involving controlling the actuator, automatically set the state of the material testing system to one of the restricted states (Figure 6; 660-665; [0063]3).
	Considering claim 2, McMonagle discloses that the action comprises one or more of a material test process, an operator-controlled actuation, powering on of the material test system, or resetting of the material test system (Figure 6).
Considering claim 3, McMonagle discloses an operator interface comprising a plurality of operator-selectable inputs, wherein one or more of the operator-selectable inputs are configured to generate the operator command (Figures 1-3).
Considering claim 5, McMonagle discloses that the plurality of operator-selectable inputs comprise a first input and a second input, wherein the one or more processors are configured to reduce a restriction on the actuator when the first input and the second input are received simultaneously (Abstract; [0004]).
Considering claim 8, McMonagle discloses a crosshead (press) configured to move to position the material under test or to apply force to the material under test, wherein the actuator is configured to drive the crosshead, and the restriction on the actuator in the setup 
Considering claim 10, McMonagle discloses that the one or more processors are configured to transition the state from one of the restricted states to one of the unrestricted states in response to a predefined input to the operator interface (Figure 6).
Considering claim 14, McMonagle discloses that the actuator comprises at least one of an electric motor, a pneumatic actuator, a hydraulic actuator, a piezoelectric actuator, a relay, or a switch ([0026]).
Considering claim 15, McMonagle discloses that the one or more processors are configured to prevent modification by the operator of one or more restrictions enforced by the one or more processors in the one or more restricted states (Figure 6, 625,615,628).
Considering claim 16, McMonagle discloses that the one or more processors are configured to permit modification by an authorized user of one or more of a jog rate of a crosshead of the material testing system, a grip pressure of an automatic grip of the material testing system, or an action taken in response to triggering of an interlock in the material testing system (Figure 6, 635, after triggering outputs to be turned off, modification is allowed by processor if specific actions are taken).
Considering claim 17, McMonagle discloses that the one or more restricted states comprise: a disabled state, in which the one or more processors disable the actuator; and a setup state, in which the one or more processors enable control of the actuator and restrict operation of the actuator (Figure 6, System Lockout).


Considering claim 19, McMonagle discloses that the one or more processors comprise: 
-  a control processor configured to perform the control of the actuator (Figures 5-9; [0049], machine control element; [0069-72], control methods are conducted by a processor); and 
-  one or more safety processors μC1, μC2 configured to perform the determining of the state of the material testing system, enforcing of the restriction on the actuator, and setting of the state of the material testing system (Figure 3a; [0028-30]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Sokoll et al. (PG-PUB 2014/0088737).

However, Sokoll teaches an operator interface having an action indicator ([0044], particular movement carried out by the drive is illustrated on operator interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an action indicator on the operator interface, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the desired action to be performed by the machine so that an operator may be made aware of the state of the machine.
Considering claim 7, McMonagle fails to discloses that the operator interface comprises a hazard indicator, wherein the one or more processors are configured to control the hazard indicator while the restriction on the actuator is reduced.
However, Sokoll teaches the use of a hazard indicator that is controlled while the actuator is not restricted ([0044], particular movement carried out by the drive is illustrated on operator interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a hazard indicator on the operator interface, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the actions to be performed by the machine so that an operator may be made aware of the state of the machine.

	However, Sokoll teaches an operator interfacing having visual indicators that are selectively emphasized for displaying selectable inputs for an operator ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one or more visual indicators to emphasize actionable user inputs, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the allowable actions to be performed by the machine so that an operator may be made aware of the state of the machine.
Considering claim 11, McMonagle fails to disclose that the operator interface comprises a state indicator configured to output an indication of a present state of the material testing system.
However, Sokoll teaches the use of an operator interface having a state indicator configured to output an indication of a present state of the material testing system ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a state indicator, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the state of the machine.

-  an actuator 135 configured to control an operator-accessible component of the material testing system (Figure 1; [0025-26]); 
-  one or more processors configured to: 
-  monitor a plurality of inputs associated with operation of the material testing system ([0025-26]); 
-  set, based on the plurality of inputs and a material testing process, a state of the material testing system from a plurality of predetermined states, the predetermined states comprising: 
one or more of: 
-  a disabled state, in which the one or more processors disable the actuator (Figure 6, 625); and 
-  a setup state, in which the one or more processors enable control of the actuator, restrict operation of the actuator, and output an indication of the setup state via the operator interface; and
 one or more of: 
-  a caution state, in which the one or more processors enable control of the actuator, reduce restrictions on operation of the actuator (Figure 6, 660); and

The invention by McMonagle fails to disclose an operator interface that outputs a current state of the material testing system, whereby a disable state, a start-up state, a caution state or a testing state is displayed.
However, Sokoll teaches an operator interface having an action indicator ([0044], particular movement carried out by the drive is illustrated on operator interface), which represents the current state of the drive.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an indicator on the operator interface for representing the current state of the system, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the current state of the machine.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Weilguny et al. (DE 102016107583).
Considering claim 6, McMonagle fails to disclose that the first input comprises a safety input and the second input comprises a directional input to control the actuator.
However, Weilguny teaches an operator interface having a first input and a second input which is a direction input to control an actuator (Figures 2-3; [0066-67]; [0047]).
.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Barrett et al. (WO 2017/1765868).
Considering claim 12, McMonagle fails to explicitly disclose that the operator-accessible component comprises an automatic grip.
However, Barrett teaches an operator-accessible component having an automatic grip configured to hold a material under test and the actuator is configured to actuate the automatic grip, wherein the one or more processors are configured to:
-  limit the gripping force that can be applied by the automatic grip to less than a threshold gripping force when the state is the one of the restricted states ([0037-39], safe pressure first footswitch); and 
-  permit the gripping force that can be applied to a material under test by the automatic grip to exceed the threshold gripping force when the state is one of the unrestricted states ([0037-39], method pressure second footswitch).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a operator-accessible component having an automatic grip whereby the processors are configured to limit a gripping force in a restricted state and permit a gripping force in an unrestricted state, as taught by Barrett, in the invention 
Considering claim 13, McMonagle fails to disclose that the one or more processors are configured to control the automatic grip to increase the gripping force to a testing grip pressure in response to the one or more processors entering one of the unrestricted states.
However, Barrett teaches that the one or more processors are configured to control the automatic grip to increase the gripping force to a testing grip pressure in response to the one or more processors entering one of the unrestricted states ([0037-39]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the automatic grip to increase the gripping force to a testing grip pressure in response to the one or more processors entering one of the unrestricted states, as taught by Barrett, in the invention by McMonagle.  The motivation for doing so is to increase user safety by allowing variable pressure to be applied based on safety systems and state of the machine (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OHSA regulations 29 CFR 1910.217(c)(3)(vii)(a), 29 CFR 1910.217(b)(7)(v), 29 CFR 1910.217(c)(3)(vii)(b), 29 CFR 1910.217(c)(3)(vii)(c), 29 CFR 1910.217(c)(3)(vii)(d).

CN 110308678 discloses a two-hand control press machine that requires simultaneous touching of two separate inputs to enable automatic pressing of the machine elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 26, 2022G